Citation Nr: 0933401	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-16 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to the service-connected migraine 
headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from June 1980 to June 
1984.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas that 
denied the reopening of the appellant's claim of entitlement 
to service connection for dysthymia or anxiety or depression.  

In July 2007, the Board reopened the appellant's service 
connection claim and remanded the case for additional 
development.  In October 2008, the Board sought clarification 
of the medical opinion generated pursuant to the prior 
remand.  The case has now been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

The RO has only advised and analyzed the appellant's claim on 
the basis of direct service connection, without consideration 
of a theory of presumptive or secondary service connection.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim).  Review of the duty to assist 
letters of record, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs) reveals that the 
appellant has never been provided with the text of 38 C.F.R. 
§ 3.310, nor has he been advised of what information, and any 
medical or lay evidence, would be necessary to substantiate 
the claim under a theory of secondary service connection.  As 
for the theory of presumptive service connection, the 
appellant has not been provided with the text of 38 C.F.R. 
§ 3.309, nor has he been advised that he needs to show 
competent evidence of a psychosis to a compensable degree 
within one year of his discharge from service.

The United States Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), cuts both ways and a claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's claim should not be strictly 
limited to any particular psychiatric diagnosis such as 
depression, and other relevant diagnoses should be considered 
on remand.

Medical evidence added to the record pursuant to the July 
2007 Board remand indicates that the appellant has been in 
receipt of Social Security Administration (SSA) benefits.  
The appellant reported during his May 2008 VA examination 
that he was getting SSA benefits.  However, none of the 
records associated with the original claim for such benefits 
have been associated with the claims file.  In proceedings 
before the Board, such federal records are deemed to be 
constructively of record and should be obtained prior to 
further review of the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the medical records from 
the SSA pertaining to the original claim for disability, and 
any medical records pertaining to any original or continuing 
award of benefits should be requested and associated with the 
claims file.

In addition, as pointed out by the appellant's representative 
in the March 2009 Informal Hearing Presentation, the November 
2008 addendum to the May 2008 VA examination report contains 
a reference to a September 10, 2008 psychiatric evaluation 
consult report and said report is not of record.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore in order to fulfill the duty to assist, all of the 
relevant VA and private treatment records should be obtained 
and associated with the claims file.  Consequently, the 
appellant's complete VA and private inpatient and outpatient 
treatment records relating to his treatment for any 
psychiatric complaints from June 1984 to the present not 
already of record should be identified and then obtained and 
associated with the claims file.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Therefore, to ensure 
full compliance with due process requirements, this case is 
REMANDED to the AMC/RO for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
VA, private or government, that have 
treated him for any psychiatric, 
psychological or emotional problems since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  

In particular, the September 10, 2008 
psychiatric evaluation consult report 
referred to by the VA examiner in the 
November 2008 report should be obtained 
and added to the claims file.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given an opportunity to submit 
the sought-after records.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion from any type of 
specialist, is necessary to adjudicate 
the psychiatric disorder service 
connection issue, especially in light of 
any newly received information, that 
development should be accomplished. 

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issue of service connection for a 
psychiatric disorder.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection and secondary service 
connection (including by way of 
aggravation).  The re-adjudication should 
include consideration of whether any 
psychiatric pathology has been caused or 
made worse to any degree by the 
appellant's service-connected migraine 
headache disability. 

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

